     Case 3:16-cv-00370-GPC-LL Document 142 Filed 03/31/21 PageID.2353 Page 1 of 39




 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     MONICA RAEL and ALYSSA                            Case No.: 16-cv-370-GPC-LL
       HEDRICK, on behalf of themselves and
12
       all others similarly situated,                    ORDER:
13                                     Plaintiffs,
                                                         (1) APPROVING MODIFIED CLASS
14     v.                                                ACTION SETTLEMENT, WITH
15                                                       AWARD OF ATTORNEY’S FEES TO
       THE CHILDREN’S PLACE, INC., a
                                                         BE BIFURCATED; AND
16     Delaware corporation; and DOES 1
       through 50, inclusive,
17                                                       (2) DENYING PLAINTIFF’S
                                     Defendants.         MOTION FOR ATTORNEY’S FEES
18
                                                         WITHOUT PREJUDICE
19
                                                         [ECF Nos. 73, 91]
20
21          Before the Court is Plaintiff’s Unopposed Motion for Attorneys’ Fees, Costs and
22    Incentive Award (“Motion for Attorney’s Fees”), and Motion for Final Approval of Class
23    Action Settlement. (ECF Nos. 73, 91.) In an Order issued on October 23, 2020 (“First
24    Final Settlement Order”), (ECF No. 105,) the Court deferred ruling on the two Motions,
25    and directed the parties to file Supplemental Briefs and corresponding Replies. (ECF
26    Nos. 132, 133, 135, 137, 138.) Having considered the entire case record, the Court
27
                                                     1
28                                                                              16-cv-370-GPC-LL
     Case 3:16-cv-00370-GPC-LL Document 142 Filed 03/31/21 PageID.2354 Page 2 of 39




 1    APPROVES the modified class action settlement agreement and DENIES without
 2    prejudice Plaintiff’s Motion for Attorney’s Fees, with the attorney’s fees award to be
 3    decided after the value of the class recovery is determined.
 4     I.   BACKGROUND
 5          A.     The Claims
 6          On February 11, 2016, Plaintiff Monica Rael brought suit on behalf of herself and
 7    all others similarly situated against Defendant The Children’s Place, Inc. (“TCP” or
 8    “Defendant”). (Compl., ECF No. 1.) Plaintiff Rael amended the complaint three times
 9    and added a second Named Plaintiff, Alyssa Hendrick (collectively, “Plaintiffs” or
10    “Named Plaintiffs”). (Am. Compl., ECF No. 9; 2d Am. Compl., ECF No. 19; Mot.
11    Leave File 3d Am. Compl. Ex. B, ECF No. 37-2.) On November 22, 2017, Plaintiffs
12    filed the operative Third Amended Complaint (“TAC”) alleging three causes of actions
13    for violations of: (1) California’s Unfair Competition Law, Cal. Bus. & Prof. Code §
14    17200 et seq.; (2) California’s False Advertising Law, Cal. Bus. & Prof. Code § 17500 et
15    seq.; and (3) California’s Consumer Legal Remedies Act, Cal. Civ. Code § 1750 et seq.
16    (TAC ¶¶ 51–78, ECF No. 37-2.) Plaintiffs’ three causes of action stem from the
17    allegation that Defendant advertises children’s clothing with discounted prices from false
18    original prices to deceive customers as to the real value of their goods, thus unlawfully
19    driving sales. (Id., ¶¶ 1–9.)
20          B.     Settlement Agreement
21                 1.     The Proposed Class
22          Plaintiffs seek certification of a nationwide class including “[a]ll individuals in the
23    United States who, from February 11, 2012 through the date the Court enters the
24    preliminary approval order, purchased any product bearing a discount at one of The
25    Children’s Place retail or outlet stores” (the “Class”). (Id., ¶ 43; see also Decl. Todd D.
26    Carpenter (“2019 Carpenter Decl.”) Ex. 1 (Settlement Agreement, or “SA”), at § 1.8,
27
                                                    2
28                                                                                   16-cv-370-GPC-LL
     Case 3:16-cv-00370-GPC-LL Document 142 Filed 03/31/21 PageID.2355 Page 3 of 39




 1    ECF No. 60-2.) “Defendant, Defendant’s counsel, Defendant’s officers, directors, and
 2    employees, and the judge presiding over the action” are to be excluded. (SA § 1.8, ECF
 3    No. 60-2.)
 4          Plaintiffs further divide the Class into three Tiers. (Id., § 2.1.) “Tier 1 Authorized
 5    Claimants” include individuals whose qualifying purchases total less than $50, or any
 6    individuals who do not submit proof of their purchases. (Id., § 2.1(a).) “Tier 2
 7    Authorized Claimants” include individuals whose qualifying purchases total $50.01 to
 8    $150. (Id., § 2.1(b).) “Tier 3 Authorized Claimants” include individuals whose
 9    qualifying purchases total more than $150. (Id., § 2.1(c).) Tier 2 and Tier 3 Claimants
10    are required to submit proof of their purchases. (Id., § 2.1(a) to (b).) Tier 1 Claimants
11    get one voucher, Tier 2 Claimants get two vouchers, and Tier 3 Claimants get three
12    vouchers. (Id., § 2.2.)
13                 2.     The Voucher Fund
14          To compensate the Class for settling this action, the Settlement Agreement
15    provides for a “Voucher Fund” which will contain 800,000 vouchers to be awarded to
16    qualifying Class Members. (Id., §§ 1.33, 2.1–2.4.) Vouchers may be used at a TCP
17    store, outlet, or online, and come in one of two forms: “(i) $6 off a purchase (no
18    minimum purchase) or (ii) 25% off a purchase (of the first $100).” (Id., § 1.32.)
19    Vouchers are “transferable,” valid for 6 months, and “may be used on items that are on
20    sale or otherwise discounted.” (Id.) Vouchers cannot be “combined with any other
21    coupon or promotional offer,” redeemed for cash, or replaced if lost, stolen, or damaged.
22    (Id.) The $6 vouchers are “stackable” while the 25% vouchers are not. (Id.)
23          To obtain a voucher, Class Members must comply with the Claims Procedure
24    detailed in the Settlement Agreement. (Id., §§ 3.6–3.10.) The Procedure permits Class
25    Members to file a claim with the Claims Administrator, object to the Settlement
26    Agreement, or request to be excluded from the Class. (Id.) Class Members must perform
27
                                                   3
28                                                                                  16-cv-370-GPC-LL
     Case 3:16-cv-00370-GPC-LL Document 142 Filed 03/31/21 PageID.2356 Page 4 of 39




 1    these actions on or before the response deadline, which would initially be set at 120
 2    calendar days after the entry of this Order. (Id., §§ 1.28, 3.6.) Class Members may also
 3    request to appear at the Fairness Hearing. (Id., § 3.9(c)). In addition to collecting
 4    biographical information, the Claim Form asks Claimants to select their Tier, note their
 5    purchases and any available proof, choose which voucher to obtain, and provide an e-
 6    mail address for electronic delivery. (Id. Ex. E (Claim Form)).
 7          As noted, the number of vouchers each Claimant receives will be equal to the Tier
 8    number. (Id., § 2.2.) If there are timely claims to more than 800,000 vouchers in the first
 9    round of distribution, the Fund will only distribute dollar-based vouchers, and the value
10    of those vouchers will be calculated on a pro rata basis. (Id., § 2.4) In subsequent rounds
11    of distribution, Claimants receive vouchers according to the selections made in their
12    Claim Forms. (Id., § 2.3(a) to (b).) Again, if there are fewer vouchers left in the Voucher
13    Fund than are timely claimed in any subsequent round of distribution, the Fund will then
14    disburse only dollar-value vouchers at a pro-rated value. (Id., § 2.3(c).)
15          Vouchers disbursed through subsequent rounds from the Fund are to have different
16    “expiry” period. (Id., § 2.3(d)). More specifically, the periods of expiry for each “round”
17    of Voucher distribution shall be successive (i.e., if the Vouchers to be distributed in the
18    first “round” are valid between January 1, 2021 and June 30, 2021, those that are part of
19    the second “round” would be valid from July 1, 2021 until December 31, 2021). (Id.)
20                 3.     Nullifications, Modifications, and Governing Law
21          Section 4.2 of the Settlement Agreement provides as follows:
22
            4.2 Effect of Agreement if Settlement Is Not Approved. This Settlement
23          Agreement was entered into only for the purpose of Settlement. In the event
            . . . the Court conditions its approval of either the Preliminary Approval
24
            Order or the Final Order and Judgment on any modifications of this
25          Settlement Agreement that are not acceptable to all Parties, or if the Court
            does not approve the Settlement or enter the Final Order and Judgment, or if
26
            the Final Settlement Date does not occur for any reason, then this Agreement
27
                                                    4
28                                                                                   16-cv-370-GPC-LL
     Case 3:16-cv-00370-GPC-LL Document 142 Filed 03/31/21 PageID.2357 Page 5 of 39




 1           shall be deemed null and void ab initio and the Parties shall be deemed
             restored to their respective positions status quo ante, and as if this
 2
             Agreement was never executed.
 3
 4    (Id., § 4.2.)
 5           In terms of modifying and/or amending the Settlement Agreement, Section 5.12
 6    governs: “No amendment, change, or modification of this Settlement Agreement or any
 7    part thereof shall be valid unless in writing signed by the Parties or their counsel.” (Id., §
 8    5.12.) The parties to the Settlement Agreement have also agreed to have California law
 9    govern the interpretation of the Settlement Agreement. (Id., § 5.13.)
10           C.       Awards to Counsel and Named Plaintiffs
11           The Settlement Agreement permits the Named Plaintiffs and Class Counsel to
12    recover fees independent of the Voucher Fund. Each Named Plaintiff may recover an
13    “Individual Settlement Award” of $2,500 or less, subject to the Court’s approval. (Id., §
14    2.6.) Class Counsel may seek up to $1,080,000 in costs and fees (total), subject to the
15    Court’s approval. (Id., § 2.7.) If the Court awards less than that maximum amount in
16    fees and costs to Class Counsel, the difference between the actual award and $1,080,000
17    will go to the Voucher Fund or, if certain criteria are met, become a cy pres distribution
18    to the National Consumer Law Center. (Id., § 2.8.) A cy pres distribution requires three
19    precedent conditions per the settlement agreement: “[i] the Court awards less than
20    $1,080,000 in attorneys’ fees and costs, [ii] the Court rules that the Vouchers to be
21    distributed under this paragraph are not to be distributed along with the Voucher Fund
22    under Paragraph 2.5, and [iii] it would be economically or administratively infeasible to
23    do a separate distribution of Vouchers in addition to the distribution under under [sic]
24    Paragraph 2.5.” (Id.) Unless the Court orders a different timetable, attorney’s fees will
25    be paid 10 days after both the final settlement date and class counsels’ delivery of the
26    relevant Form W-9 to TCP. (Id., § 2.7.)
27
                                                    5
28                                                                                   16-cv-370-GPC-LL
     Case 3:16-cv-00370-GPC-LL Document 142 Filed 03/31/21 PageID.2358 Page 6 of 39




 1          D.     The Claims Process
 2          In the January 28, 2020 Order granting preliminary approval of the settlement, the
 3    Court approved a tri-part notice structure, hereafter referred to as the “Notice Plan.”
 4    (ECF No. 69 at 25–26.)
 5          Plaintiffs reported the results from their notice via the declaration of the Settlement
 6    Administrator, KCC Class Action Services, LLC’s (“KCC”) employee, Mr. Jay Geraci,
 7    which he completed on June 26, 2020. (See Decl. Jay Geraci, ECF No. 91-4.)
 8          Mr. Geraci reports that, on February 18, 2020, KCC received from Defendant a list
 9    of 12,589,376 records identified as the Class List. (Id., ¶ 7.) After cleansing the list for
10    errors and spam, the list produced 11,622,488 unique e-mail addresses. (Id.) Beginning
11    on March 25, 2020 and ending on March 31, 2020 KCC caused the Email Notice to be
12    sent to the 11,622,488 unique e-mails in the Class List. (Id., ¶ 8.) 10,409,099 emails
13    were sent without a bounce or failure notification. (Id., ¶ 9.) Between May 21, 2020 and
14    ending on May 26, 2020, KCC sent a second round of e-mails and e-mails were delivered
15    successfully. (Id., ¶ 10.)
16          In addition to e-mail notice, KCC also caused the Summary Notice to be published
17    in the April 8, April 15, April 22, and April 29, 2020 national editions of USA Today.
18    (Id., ¶ 11.) KCC also caused 311,236,411 impressions to appear on both mobile and
19    desktop devices from March 31, 2020 through May 15, 2020 advertising the settlement.
20    (Id., ¶ 12.) Lastly, on March 25, 2020, KCC established a website
21    “www.raeltcppricingsettlement.com” dedicated to this matter to provide information to
22    the Class Members and to answer frequently asked questions, which contained all the
23    documents relevant to the settlement (e.g., E-mail Notice, Long Form Notice in English
24    and Spanish, Summary Notice, and Claim Form in English and Spanish). (Id., ¶ 13.) As
25    of the date of Mr. Geraci’s declaration, the website had received 492,758 visits. (Id.)
26    KCC supported the claims process and website with a toll-free telephone number (1-844-
27
                                                    6
28                                                                                   16-cv-370-GPC-LL
     Case 3:16-cv-00370-GPC-LL Document 142 Filed 03/31/21 PageID.2359 Page 7 of 39




 1    799-1633) with interactive voice responses in English or Spanish for potential Class
 2    Members to call and obtain information about the Settlement, request a Notice Packet in
 3    English or Spanish, and to leave a voice message. (Id., ¶ 14.)
 4            As of June 26, 2020,1 KCC had received 101,350 timely-filed claim forms. (Id., ¶
 5    15.) It was a total of 49,929 Tier 1 claims, 32,985 Tier 2 claims, and 18,436 Tier 3
 6    claims. (Id.) These claims represent 171,207 Vouchers in total. (Id.) KCC received 10
 7    timely requests for exclusion. (Id., ¶ 16.) KCC also received three objections. (Id., ¶
 8    17.) Execution costs of the notice and claims process, as of June 26, 2020, had totaled
 9    $653,724.45. (Id., ¶ 18.)
10            E.     Procedural Background
11            On November 22, 2017, Plaintiffs filed an Unopposed Motion for Preliminary
12    Approval of Settlement and Provisional Class Certification. (ECF No. 36.) The Court
13    heard that Motion on February 8, 2018. (Min. Entry, ECF No. 42.) On April 2, 2018, the
14    Court stayed proceedings pending the Ninth Circuit’s decision on the petitions for
15    rehearing en banc in In re Hyundai & Kia Fuel Economy Litigation, 881 F.3d 679 (9th
16    Cir. 2018). (Order Granting Stay, ECF No. 48.) Thereafter, the Court denied Plaintiffs’
17    Motion on June 8, 2018 as moot. (Order Denying Moot, ECF No. 49.)
18            On June 17, 2019, the Court lifted the stay. (Order Granting Ex Parte Mot. Lift
19    Stay, ECF No. 57.) Then, on October 31, 2019, Plaintiffs filed an Amended Motion for
20    Preliminary Approval of Settlement and Provisional Class Certification. (ECF No. 60).
21    On November 22, 2019, TCP filed a Notice of Non-Opposition. (ECF No. 61.)
22            On December 6, 2019, the Court held a second hearing on Plaintiffs’ Unopposed
23    Motion. (Min. Order, ECF No. 63; see also Tr. Mot. Hearing, ECF No. 104.). The Court
24    then ordered the Parties to supplement the record with factual support for their assertions
25
26
      1
          The deadline to file claims was May 30, 2020.
27
                                                   7
28                                                                                 16-cv-370-GPC-LL
     Case 3:16-cv-00370-GPC-LL Document 142 Filed 03/31/21 PageID.2360 Page 8 of 39




 1    at the hearing. (Order, ECF No. 65.) On January 3, 2020, the Parties filed three
 2    documents complying with the Court’s order: (1) a Declaration by Class Counsel Todd
 3    Carpenter dated January 3, 2020, (Decl. Todd Carpenter (“2020 Carpenter Decl.”), ECF
 4    No. 66); (2) Plaintiffs’ Supplemental Briefing, (ECF No. 67); and (3) the Declaration of
 5    Vipul Jain, a TCP employee, (Decl. Vipul Jain (“Jain Decl.”), ECF No. 68.) On January
 6    28, 2020, the Court entered an Order that granted preliminary approval of class action
 7    settlement. (ECF No. 69.)
 8          On April 30, 2020, Plaintiffs filed the Motion for Attorney’s Fees. (ECF No. 73.)
 9    Thereafter, on July 1, 2020, Plaintiffs filed their Motion for Final Approval of Class
10    Action Settlement. (ECF No. 91.) On June 30, 2020, TCP expressed its support for the
11    settlement by filing a Statement of Non-Opposition. (See ECF No. 88.) On July 16,
12    2020, Objector Anna St. John filed a Response to the motion for final settlement. (ECF
13    No. 97.) On July 22, 2020, Plaintiffs filed a Reply. (ECF No. 99.)
14          The Court received objections on the record from three class members. First, on
15    May 29, 2020, Objector Anna St. John responded to Plaintiffs’ Motion for Attorney’s
16    Fees and objected to the settlement in the same filing. (Formal Obj., ECF No. 75.)
17    Plaintiffs responded to the St. John Objection on June 30, 2020. (Pls.’ Opp’n, ECF No.
18    87.) Objector St. John filed a Reply on July 10, 2020. (ECF No. 94.) Also, on May 31,
19    2020, Objectors Elaine Dougan and Charlie Gabertan concurrently filed their Objection
20    Brief with the Court.2 (ECF No. 82.) Plaintiffs responded to the Dougan-Gabertan (“D-
21
22
23    2
       Ms. Dougan’s objection was untimely because it was postmarked on June 1, 2020, one
24    day after the cut-off required by this Court’s January 29, 2020 Order. (ECF No. 91-1 at
      23.) However, it is undisputed that Mr. Gabertan’s objection is timely as it was
25    postmarked on May 30, 2020. (Id.) Hence, because the two objectors’ arguments
26    “overlap almost completely,” (Obj. Br. 4 n.1, ECF No. 82,) the Court considers the
      arguments as set forth in their joint brief.
27
                                                   8
28                                                                                 16-cv-370-GPC-LL
     Case 3:16-cv-00370-GPC-LL Document 142 Filed 03/31/21 PageID.2361 Page 9 of 39




 1    G”) Objection in their Motion for Final Approval. (See Mem. 17–18, ECF No. 91-1.)
 2    TCP responded to the D-G Objection in their notice of non-opposition. (Def.’s Statement
 3    Non-Opposition 21–24, ECF No. 88.) On July 17, 2020, Objectors Dougan and Gabertan
 4    filed a Reply. (ECF No. 98.) On July 22, 2020, Plaintiffs filed a Reply to the Motion for
 5    Final Approval. (ECF No. 99.) A hearing on the final approval motion and attorney’s
 6    fee motion was held on July 30, 2020. (Min. Order, ECF No. 103.)
 7          On October 23, 2020, the First Final Settlement Order deferred ruling on Plaintiffs’
 8    Motion for Attorney’s Fees and Motion for Final Approval of Class Settlement. (ECF
 9    No. 105.) The Court declined to approve the settlement over concerns relating to (1) the
10    disproportionate distribution of the payment to class counsel, and (2) the scope of release
11    under the Settlement Agreement being overbroad. (See id. at 16–21.) The Court also
12    withheld awarding attorney’s fees (in which Plaintiffs’ counsel requested $1.08 million).
13    The Court concluded that the vouchers to be awarded pursuant to the Settlement
14    Agreement constituted “coupons” under the Class Action Fairness Act, in which case the
15    Court must delay awarding attorney’s fees until the true amount of recovery is
16    determined for the vouchers. (See id. at 22–29.)
17          Subsequently, the Court held four status conferences. On November 19, 2020,
18    Objector Gabertan filed a Further Status Conference Report, in which he stated
19    “Negotiations Have Succeeded.” Specifically, Objector Gabertan informed that
20    Plaintiffs, Defendant, and himself “agreed to re-word the definition of ‘Class Released
21    Claims’ in Paragraph 1.10 of the Settlement Agreement to carve out claims,” where if the
22    Court approves the language, he would withdraw his Objections to the Settlement
23    Agreement. (ECF No. 113.) At a November 20, 2020 status hearing, the following
24    exchange occurred:
25          The Court:          Since our last hearing, on October 30, the Court has
                                received a document . . . and it states that the parties have
26
                                successfully negotiated a, I guess, modification in the
27
                                                   9
28                                                                                   16-cv-370-GPC-LL
     Case 3:16-cv-00370-GPC-LL Document 142 Filed 03/31/21 PageID.2362 Page 10 of 39




 1                               settlement agreement which carves out the claims that are
                                 pending in the federal district court in the state of
 2
                                 Washington. It seems at this point, as to that issue, we
 3                               are in a position to move forward . . . . So let me inquire,
                                 Mr. Carpenter [Plaintiffs’ counsel], where do things stand
 4
                                 at this time on the matter of attorney fees?
 5
             Mr. Carpenter:      I think Your Honor has accurately described the
 6
                                 procedural posture. And with respect to attorney fees,
 7                               Ms. Doolin and I had exchanged some brief proposals on
                                 how to proceed. I think we are generally on the same
 8
                                 page.
 9
10     (Tr. Case Management Conference 3–4, ECF No. 136.)
11           However, on December 11, 2020, Plaintiffs filed a Status Conference Report,
12     claiming that “it would be inappropriate to modify the Class release provision without re-
13     noticing the entire Class of the narrowed scope of the Class release.” (ECF No. 116.)
14     And on February 8, 2021, Plaintiffs informed the Court that they are withdrawing from
15     the Settlement Agreement altogether, claiming that its terms permit them to do so. (Pls.’
16     Status Conference Report, ECF No. 129.)
17           At the fourth status conference on February 9, 2021, the Court directed parties to
18     submit briefs and corresponding replies on whether the Settlement Agreement may be
19     approved (despite Plaintiffs’ claims to withdraw), with the attorney’s fees under the
20     Settlement Agreement to be bifurcated and determined later. The parties filed their
21     Supplemental Briefs and Replies. (ECF Nos. 132, 133, 135, 137, 138.) At a hearing held
22     on March 29, 2021, the Court found that the agreed modifications to the release
23     provisions were appropriate and approved the class settlement.
24     II.   LEGAL STANDARD
25           “[I]n the context of a case in which the parties reach a settlement agreement prior
26     to class certification, courts must peruse the proposed compromise to ratify both the
27
                                                    10
28                                                                                  16-cv-370-GPC-LL
     Case 3:16-cv-00370-GPC-LL Document 142 Filed 03/31/21 PageID.2363 Page 11 of 39




 1     propriety of the certification and the fairness of the settlement. Staton v. Boeing Co., 327
 2     F.3d 938, 952 (9th Cir. 2003).
 3           A.     Class Certification
 4           Class certification is governed by Federal Rule of Civil Procedure (“Rule”) 23.
 5     Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 345 (2011). Under Rule 23(a), the party
 6     seeking certification must demonstrate that “(1) the class is so numerous that joinder of
 7     all members is impracticable; (2) there are questions of law or fact common to the class;
 8     (3) the claims or defenses of the representative parties are typical of the claims or
 9     defenses of the class; and (4) the representative parties will fairly and adequately protect
10     the interests of the class.” Fed. R. Civ. P. 23.
11           B.     Adequacy of the Settlement
12           Before approving a settlement, the court must find that “the settlement . . . is fair,
13     reasonable, and adequate.” Fed. R. Civ. P. 23(e)(1)(C). Review of a proposed settlement
14     generally proceeds in two stages, a hearing on preliminary approval and a final fairness
15     hearing. True v. American Honda Motor Co., 749 F. Supp. 2d 1052, 1062 (C.D. Cal.
16     2010); Fed. Judicial Ctr., Manual for Complex Litig., § 21.632 (4th ed. 2004).
17           At the preliminary approval stage, the Court must review the parties’ proposed
18     settlement to determine whether the settlement is within the permissible “range of
19     possible of approval” and thus, whether the notice and the scheduling of the formal
20     fairness hearing is appropriate. Hofmann v. Dutch LLC, 317 F.R.D. 566, 574 (S.D. Cal.
21     2016). At the final approval stage, the court takes a closer look at the proposed
22     settlement, taking into consideration objections and any other further developments in
23     order to make a final fairness determination. True, 749 F. Supp. 2d at 1063.
24           A settlement is not judged against only the amount that might have been recovered
25     had the plaintiff prevailed at trial; nor must the settlement provide full recovery of the
26     ///
27
                                                     11
28                                                                                    16-cv-370-GPC-LL
     Case 3:16-cv-00370-GPC-LL Document 142 Filed 03/31/21 PageID.2364 Page 12 of 39




 1     damages sought to be fair and reasonable. Linney v. Cellular Alaska P’ship, 151 F.3d
 2     1234, 1242 (9th Cir. 1998).
 3           To fulfill its duty, the Court must evaluate “whether a proposed settlement is
 4     fundamentally fair, adequate, and reasonable.” Staton, 327 F.3d at 952 (internal
 5     quotation marks and citations omitted). Courts should consider some or all of the
 6     following factors in determining if a settlement is fair: “the strength of the plaintiffs’
 7     case; the risk, expense, complexity, and likely duration of further litigation; the risk of
 8     maintaining class action status throughout the trial; the amount offered in settlement; the
 9     extent of discovery completed and the stage of the proceedings; the experience and views
10     of counsel; the presence of a governmental participant; and the reaction of the class
11     members to the proposed settlement.” Hanlon, 150 F.3d at 1027; Staton, 327 F.3d at
12     959. In evaluating a proposed settlement, “[i]t is the settlement taken as a whole, rather
13     than the individual component parts, that must be examined for overall fairness.” Hanlon
14     v. Chrysler Corp., 150 F.3d at 1026. The court “does not have the ability to delete,
15     modify, or substitute certain provisions,” and “[t]he settlement must stand or fall in its
16     entirety.” Id.
17 III.      DISCUSSION
18           A.     Merits of Class Certification
19           In its Order granting preliminary approval of the proposed settlement, the Court
20     found conditionally that, for settlement purposes, the prerequisites for a class action
21     under Rules 23(a) and (b)(3) had been met in that: (1) the number of settlement class
22     members is so numerous that joinder of all members thereof is impracticable; (2) there
23     are questions of law and fact common to the settlement class; (3) the claims of the
24     Plaintiffs are typical of the claims of the settlement class they seek to represent for
25     purposes of settlement; (4) the Plaintiffs have fairly and adequately represented the
26     interests of the settlement class and will continue to do so, and the Plaintiffs have retained
27
                                                     12
28                                                                                     16-cv-370-GPC-LL
     Case 3:16-cv-00370-GPC-LL Document 142 Filed 03/31/21 PageID.2365 Page 13 of 39




 1     experienced counsel to represent them; (5) for purposes of settlement, the questions of
 2     law and fact common to the settlement class members predominate over any questions
 3     affecting any individual settlement class member; and (6) for purposes of settlement, a
 4     class action is superior to the other available methods for the fair and efficient
 5     adjudication of the controversy. (ECF No. 69 at 8–13.)
 6           The objectors do not challenge the Court’s preliminary findings as to the class
 7     certification requirements and the Court again concludes that the facts presented satisfy
 8     the requirements for a class action under Rules 23(a) and (b)(3). 3
 9           B.     Adequacy of Settlement
10                  1.     Strength of Plaintiffs’ Case Versus Risks, Expense, and Duration
11           Settlement is favored where a case is “complex and likely to be expensive and
12     lengthy to try.” Low v. Trump Univ., LLC, 246 F. Supp. 3d 1295, 1300 (S.D. Cal. 2017)
13     (quoting Rodriguez v. W. Publ’g Corp., 563 F.3d 948, 966 (9th Cir. 2009)), aff’d, 881
14     F.3d 1111 (9th Cir. 2018).
15           Plaintiffs’ claims are based on a “years-long investigation into The Children’s
16     Place’s sale discounting practices” across multiple jurisdictions which they contend
17     shows “pervasive” violations of California law through false advertising pricing
18     information. (Mem. 5, ECF No. 60-1.) Plaintiffs’ damages expert, Christian Tregillis,
19     provided a detailed report opining on potential methodologies to compute damages.
20     Plaintiffs’ investigation revealed that the median purchase price for retail goods at the
21     Children’s Place, Inc. was approximately $6.00 to $6.80. Mr. Tregillis estimated that the
22     potential total damage on a per-item basis as a result of the alleged false-reference pricing
23     ///
24
25
26     3
        The Court incorporates by reference the Rule 23(a) and (b)(3) analysis set out at pages
       8–13 of the January 28, 2020 Order. (See ECF No. 69 at 8–13.)
27
                                                     13
28                                                                                    16-cv-370-GPC-LL
     Case 3:16-cv-00370-GPC-LL Document 142 Filed 03/31/21 PageID.2366 Page 14 of 39




 1     scheme was approximately 10% of the actual retail purchase price, or $0.60 to $0.68 on a
 2     per-item basis were Plaintiffs to prevail at trial.
 3           On the other hand, TCP counsel argues that there is a significant risk that the class
 4     will be unable to recover any amount in restitution under California law. (Def.’s
 5     Statement Non-Opposition 10, ECF No. 88.) That is because Plaintiffs are required to
 6     establish damages by proving the amount of overpayment produced by the false
 7     advertising which is an issue subject to great dispute. Class Counsel acknowledges that
 8     the “state of the law regarding the appropriate method for calculating damages or
 9     restitution in these types of false pricing cases is in flux.” (See Mem. 13, ECF No. 60-1.)
10     Hence, it may be possible that years from now the class would succeed on the merits only
11     to “recover nothing” in damages. Spann v. J.C. Penney Corp., 314 F.R.D. 312, 326 (C.D.
12     Cal. 2016); see also Chowning v. Kohl’s Dep’t Stores, Inc., No. CV-15-08673-
13     RGK(SPX), 2016 WL 1072129, at *1 (C.D. Cal. Mar. 15, 2016) (granting defendants
14     summary judgment in a suit based on allegations of deceptive pricing because the
15     plaintiffs “failed to demonstrate a viable measure of restitution”), aff’d, 735 F. App’x 924
16     (9th Cir. 2018), amended on denial of reh’g, 733 F. App’x 404 (9th Cir. 2018), and aff’d,
17     733 F. App’x 404 (9th Cir. 2018); In re Tobacco Cases II, 240 Cal. App. 4th 779, 795
18     (2015) (discussing in detail the complexity of estimating damages in cases where the
19     harm arises from deceptive advertising).
20           In agreeing to the instant settlement, the Parties recognize the challenges in
21     continuing to litigate this matter, including, that “the expense, delay, risks and
22     uncertainties associated with continued prosecution. . . could take several more years to
23     litigate.” (2019 Carpenter Decl. ¶ 18, ECF No. 60-2.) The Objectors do not dispute the
24     open questions regarding damages or that there would be significant risks and
25     uncertainties associated with continued litigation. Ultimately, the identified risks in this
26     case weigh heavily in determining that the proposed settlement is fair.
27
                                                      14
28                                                                                    16-cv-370-GPC-LL
     Case 3:16-cv-00370-GPC-LL Document 142 Filed 03/31/21 PageID.2367 Page 15 of 39




 1                  2.     Amount Offered in the Settlement
 2                         a.    Proposed Settlement as a Coupon Settlement
 3           The Class Action Fairness Act (“CAFA”) includes specific requirements with
 4     respect to the approval of a “coupon settlement.” As to the fairness of the recovery by
 5     class members, CAFA requires that before a district court may approve a “coupon
 6     settlement,” it must “determine whether, and mak[e] a written finding that, the settlement
 7     is fair, reasonable, and adequate for class members.” 28 U.S.C. § 1712(e). Although the
 8     “fair, reasonable, and adequate” language used in § 1712(e) is identical to the language
 9     relating to settlement approval contained in Rule 23(e)(2), several courts have read §
10     1712(e) as imposing a heightened level of scrutiny in reviewing such settlements. See,
11     e.g., Synfuel Techs., Inc. v. DHL Express (USA), Inc., 463 F.3d 646, 654 (7th Cir. 2006);
12     True, 749 F. Supp. 2d at 1062.
13           It has been observed that there are three primary concerns with coupon settlements,
14     that is, “they often do not provide meaningful compensation to class members; they often
15     fail to disgorge ill-gotten gains from the defendant; and they often require class members
16     to do future business with the defendant in order to receive compensation.” Figueroa v.
17     Sharper Image Corp., 517 F. Supp. 2d 1292, 1302 (S.D. Fla. 2007).
18           Here, it is undisputed that a portion of the settlement provides an option of
19     receiving 25% off coupons on purchases up to $100. As to this part of the settlement, §
20     1712(e) unquestionably applies. With respect to the $6 voucher, the objectors assert that
21     this amount, too, constitutes a coupon recovery. The Court will address this argument in
22     more detail in the attorney’s fee award discussion below. However, assuming arguendo
23     that this is true, CAFA does not prohibit a coupon settlement if it is otherwise “fair,
24     reasonable, and adequate.” Here, the Court finds that the proposed settlement is “fair,
25     reasonable and adequate” with respect to the class members’ recovery.
26     ///
27
                                                    15
28                                                                                   16-cv-370-GPC-LL
     Case 3:16-cv-00370-GPC-LL Document 142 Filed 03/31/21 PageID.2368 Page 16 of 39




 1           First, the Court concludes that the $6 vouchers provide Class Members with
 2     meaningful compensation and adequate purchasing power given the low prices common
 3     to much of Defendant’s inventory. As is now clear, the first round of distribution from
 4     the Fund will have only about 170K vouchers, so each Claimant is guaranteed at least $6
 5     in value if they elected the $6 voucher. (Geraci Decl. ¶ 15, ECF No. 91-4.) The Court
 6     also determines that the total amount in the Voucher Fund—approximately $5.4 million
 7     dollars—is adequate. Given that the potential total damage on a per-item basis as a result
 8     of the alleged false-reference pricing scheme was approximately 10% of the actual retail
 9     purchase price, or $0.60 to $0.68 on a per-item basis, the benefit to the Class Members is
10     equal to recovery for the purchase of approximately 10 items. Similarly, for those class
11     members who opt for 25% off a purchase of $100, the value amount of the recovery is up
12     to $25.
13           Second, TCP incurs a $6 financial loss in profit per redeemed voucher which
14     adversely impacts TCP’s bottom line.
15           Third, through either voucher option, an aggrieved class member is required to do
16     future business with the alleged malefactor which raises one of the concerns that exist
17     with coupon settlements.
18           Ultimately, “one must ask whether the value of relief in the aggregate is a
19     reasonable approximation of the value of plaintiffs’ claim.” See In re Mexico Money
20     Transfer Litigation, 267 F.3d 743, 748–49 (7th Cir. 2001) (Easterbrook, J.) (approving a
21     coupon settlement which was likely to provide only 10% net value of the face value of
22     the coupons). The Court is satisfied that Defendant will be held accountable in an
23     appreciable measure for their alleged unfair and misleading conduct and that Class
24     Members will receive appreciable benefits by the resolution of this case.
25           Thus, after balancing the strengths and risk factors identified above, the Court
26     finds that the value of the proposed relief which will be received by the class is fair,
27
                                                     16
28                                                                                    16-cv-370-GPC-LL
     Case 3:16-cv-00370-GPC-LL Document 142 Filed 03/31/21 PageID.2369 Page 17 of 39




 1     adequate, and reasonable. Notwithstanding the identified shortcomings of the settlement,
 2     the Court concludes that the proposed settlement constitutes a fair compromise given the
 3     surrounding questions regarding the calculation of damages at trial, (2019 Carpenter
 4     Decl. ¶ 18, ECF No. 60-2; Mem. 13, ECF No. 60-1,) and the limited damages that stem
 5     from each sale, (2019 Carpenter Decl. Ex. 2 (Tregillis Report) at ¶ 58, ECF No. 60-2
 6     (finding that damages would be equal to a “10% discount” on the price of each qualifying
 7     purchase).)
 8                   3.    Extent of Investigation and Discovery, and Stage of Litigation
 9           The Settlement Agreement is the result of an arms-length negotiation predicated on
10     sufficient investigation, discovery and negotiations. First, the parties only exchanged
11     pre-mediation discovery. (2019 Carpenter Decl. ¶ 3, ECF No. 60-2.) They did not
12     engage in more “substantial discovery,” which could reduce Plaintiffs’ ability to evaluate
13     the appropriateness of the Settlement. Cf. Knutson v. Schwan’s Home Serv., Inc., No.
14     3:12-CV-00964-GPC, 2014 WL 3519064, at *3 (S.D. Cal. July 14, 2014).
15           The Settlement, however, is informed by Plaintiffs’ thorough investigation. Class
16     Counsel engaged in the multi-district, “years-long” investigation undertaken to assess
17     Plaintiffs’ claims and the class claims. (TAC ¶ 22–40, ECF No. 37-2; Mem. 5, ECF No.
18     60-1.) During this investigation, counsel photographed and compared “price tags and
19     retail discount signage in the Defendant’s retail and outlet stores throughout California as
20     well as select stores in” eight other states. (2020 Carpenter Decl. ¶ 2, ECF No. 66.)
21     Plaintiffs reinitiated the investigation over the 2019 holiday season to corroborate their
22     findings. (Id., ¶ 3.)
23           In addition, the Parties met over two full-day mediation sessions conducted by the
24     Honorable Edward A. Infante of JAMS, Inc. on December 8, 2016 and April 19, 2017,
25     and subsequently negotiated, drafted, and executed the instant Agreement. (Mem. 6–7,
26     ///
27
                                                    17
28                                                                                   16-cv-370-GPC-LL
     Case 3:16-cv-00370-GPC-LL Document 142 Filed 03/31/21 PageID.2370 Page 18 of 39




 1     ECF No. 60-1; 2019 Carpenter Decl. Ex. 2 (Tregillis Report), ECF No. 60-2.) These
 2     collective efforts are enough to satisfy this factor.
 3                  4.     Reaction of Class Members
 4           Plaintiffs argue that the reaction of Class Members has been decidedly positive
 5     given that (1) KCC received 101,330 timely-filed Claim Forms, and (2) only 10 of
 6     10,409,099 email recipients successfully contacted by KCC requested to be excluded
 7     from the settlement. (Mem. 16, ECF No. 91-1.) KCC received three timely objections as
 8     per the established procedures and Plaintiff’s counsel received eleven misdirected
 9     objections of which only three were briefed in any way, and the remainder “curiously . . .
10     were virtually identical in format and language.”4 (Id. at 16–17.)
11           In view of the small number of objections in comparison to the number of timely
12     filed claim forms, the Court finds that the reaction to the proposed settlement is
13     overwhelmingly positive.
14                  5.     Presence of a Governmental Participant
15           No governmental entity participated in this Action or has filed any objection to the
16     settlement terms or sought to participate. (Id. at 16.)
17                  6.     Heightened Scrutiny for Signs of Collusion
18           A settlement agreement is not fundamentally fair under Rule 23(e)(2) if it is “the
19     product of collusion among the negotiating parties.” In re Mego Fin. Corp. Sec. Litig.,
20     213 F.3d 454, 458 (9th Cir. 2000), as amended (June 19, 2000) (citation omitted). The
21     “[C]ourt’s role in the class action settlement process is to protect the rights of those not
22     involved in negotiating the settlement, generally the unnamed class members.” In re
23     Syncor ERISA Litig., 516 F.3d 1095, 1101 (9th Cir. 2008) (quotations omitted); see also
24
25
26     4
        The Court has not addressed the untimely and misdirected objections because they were
       not submitted to the Administrator in a timely manner. (ECF No. 91-3 at 2-12.)
27
                                                      18
28                                                                                     16-cv-370-GPC-LL
     Case 3:16-cv-00370-GPC-LL Document 142 Filed 03/31/21 PageID.2371 Page 19 of 39




 1     Officers for Justice, 688 F.2d at 624 (collecting cases). Where a settlement is agreed
 2     upon prior to certification, there is a “greater potential for a breach of fiduciary duty
 3     owed the class during settlement.” In re Bluetooth Headset Prod. Liab. Litig., 654 F.3d
 4     935, 946 (9th Cir. 2011). Consequently, the Court applies greater scrutiny and considers
 5     whether the Settlement Agreement is “the product of collusion among the negotiating
 6     parties.” In re Mego Fin. Corp. Sec. Litig., 213 F.3d at 458.
 7           “This more exacting review is warranted to ensure that class representatives and
 8     their counsel do not secure a disproportionate benefit at the expense of the unnamed
 9     plaintiffs who class counsel had a duty to represent.” Roes, 1-2 v. SFBSC Mgmt., LLC,
10     944 F.3d 1035, 1049 (9th Cir. 2019) (quotations omitted). Most commonly, these unjust
11     benefits take the form of (1) a “disproportionate distribution of the settlement” to Class
12     Counsel; (2) “a ‘clear sailing’ arrangement (i.e., an arrangement where defendant will not
13     object to a certain fee request by class counsel)”; or (3) “a reverter that returns unclaimed
14     fees to the defendant.” Allen v. Bedolla, 787 F.3d 1218, 1224 (9th Cir. 2015). Another
15     indication of collusion is an overbroad release of claims, wherein claims that are not
16     within the “identical factual predicate” of the claims alleged in the complaint are
17     released. Hesse v. Sprint Corp., 598 F.3d 581, 590 (9th Cir. 2010). Under this test, the
18     released claims must “arise from the same common nucleus of operative fact” as those
19     alleged in the complaint. Class Plaintiffs v. City of Seattle, 955 F.2d 1268, 1290 (9th Cir.
20     1992). The Court, moreover, “must be guided by the actual written agreement and
21     release” and not counsel’s representations on the matter. See Kakani v. Oracle Corp.,
22     No. C 06-06493-WHA, 2007 WL 1793774, at *2 (N.D. Cal. June 19, 2007).
23                         a.     Disproportionate Distribution of the Settlement
24           In this case, the Court is not required to award any specific sum of attorney fees to
25     Class Counsel. Instead, the Court maintains the discretion to determine the
26     reasonableness of the attorney fees compared to the value of the settlement to Class
27
                                                     19
28                                                                                     16-cv-370-GPC-LL
     Case 3:16-cv-00370-GPC-LL Document 142 Filed 03/31/21 PageID.2372 Page 20 of 39




 1     Members. However, the settlement still creates the potential for a disproportionate
 2     distribution of the settlement to Class Counsel. This issue is addressed in greater detail
 3     below in the discussion regarding attorney fees.
 4                          b.    Clear Sailing Provision
 5           The Court recognizes that the Agreement contains a potentially problematic “clear
 6     sailing” clause as to Class Counsel’s fees. (SA § 2.7, ECF No. 60-2 (“TCP agrees not to
 7     object to Class Counsel’s request . . . .”).) Such clauses create the risk that “the plaintiff
 8     may agree to less for the class in exchange for a higher fee.” See Jonathan R. Macey &
 9     Geoffrey P. Miller, Judicial Review of Class Action Settlements, 1 J. Legal Analysis 167,
10     200 (2009). This risk, however, is mitigated by the Settlement Agreement’s terms. First,
11     “Plaintiffs must petition the Court for approval of any award to Class Counsel of
12     attorney’s fees and costs.” (SA § 2.7, ECF No. 60-2.) Consequently, the Court is in a
13     position to scrutinize whether the final amount to be awarded should, in fact, reach
14     $1,080,000. And, the Court may then reduce the petitioned amount as is reasonable and
15     assign that the value by which the award is reduced to the Class Members. (Id., § 2.8.)
16                          c.    Reverter
17           Here, if the Court does not award full fees and costs to Class Counsel, the
18     Settlement Agreement requires that the amount by which the fees were reduced be made
19     available to the Class Members as additional vouchers. (Id.) The absence of a clause
20     reverting unawarded attorney fees to the Defendant mitigates the fear that the Settlement
21     Agreement is the product of collusion between Defendant and Class Counsel. Cf. In re
22     Bluetooth, 654 F.3d at 947 (citing Mirfasihi v. Fleet Mortg. Corp., 356 F.3d 781, 785 (7th
23     Cir. 2004) (Posner, J.)) (noting that the reversion of unpaid fees to the defendant may
24     signal collusion).
25     ///
26
27
                                                      20
28                                                                                     16-cv-370-GPC-LL
     Case 3:16-cv-00370-GPC-LL Document 142 Filed 03/31/21 PageID.2373 Page 21 of 39




 1           As noted above, any unpaid attorney fees do not revert to Defendant. Further,
 2     there is no reversion of settlement vouchers that are not redeemed. They are either
 3     awarded to Class Members or to a designated cy pres.
 4                         d.     Release
 5           The objectors D-G have an ongoing class action under the Washington
 6     Commercial Electronic Mail Act (“CEMA”) (which punishes deceitful advertising done
 7     by e-mail). (Obj. Br. 13–14, ECF No. 82.) CEMA does not regulate in-store signs or
 8     price tags, the form of communication challenged here. Under the original Settlement
 9     Agreement addressed in the First Final Settlement Order, the Class agreed to release TCP
10     from all claims they have against it. (SA § 2.11, ECF No. 60-2.) This included all “Class
11     Released Claims,” i.e. all claims “arising out of or relating to any of the acts, omissions
12     or other conduct that have or could have been alleged or otherwise referred to in the
13     Complaint.” (Id., § 1.10.) Class Members also agreed to waive all “Unknown Claims.”
14     (Id., §§ 1.31, 2.11.) Under this provision, Class Members waived the protection of
15     California Civil Code § 1542 and thereby relinquished claims which they do “not know
16     or suspect to exist . . . at the time of executing the release and that, if known . . . would
17     have materially affected . . . settlement.” Cal. Civ. Code § 1542; (cf. SA § 1.31, ECF No.
18     60-2.) As with the known claims, the release language encompassing “Unknown
19     Claims” was “limited to a universe of claims ‘arising out of or relating to any of the acts,
20     omissions or other conduct that have or could have been alleged or otherwise referred to
21     in the Complaint . . . .’” (Mem. 18, ECF No. 60-1 (quoting SA § 1.10, ECF No. 60-2).)
22     The Named Plaintiffs likewise released Defendant from future liability. (SA § 2.12, ECF
23     No. 60-2.) Defendant, moreover, admitted no wrongdoing and affirmatively denied
24     “each of the claims and contentions alleged by Plaintiffs in the Action.” (Id., § 2.13.)
25           In the First Final Settlement Order, the Court found that the originally proposed
26     release was overbroad in several ways. First, the types of filings applicable were very
27
                                                      21
28                                                                                      16-cv-370-GPC-LL
     Case 3:16-cv-00370-GPC-LL Document 142 Filed 03/31/21 PageID.2374 Page 22 of 39




 1     broad: “all manner of action, causes of action, claims, demands, rights, suits, obligations,
 2     debts, contracts, agreements, promises, liabilities, damages, charges, penalties, losses,
 3     costs, expenses, and attorneys’ fees, of any nature whatsoever . . . .” (Id., § 1.10.) Also, it
 4     included claims “known and unknown.” (Id.) Such claims, moreover, need not have
 5     arisen here; all that was necessary was that the claims “may have aris[en] out of or
 6     relating to any of the acts, omissions or other conduct that have or could have been
 7     alleged or otherwise referred to in the Complaint.” (Id.)
 8           Under the original release, even the language which should tie the release to the
 9     instant case was ambiguous insofar as it failed to exclude other types of deceptive
10     practices, including e-mail communications. (Obj. Br. 12, ECF No. 82.) Washington
11     state consumer law illustrates how the objectors were misled differently than the class at
12     issue here, and how their Washington statute is intended to cover other forms of conduct
13     and carries different elements and remedies. (Id. at 16–19.) Thus, because the release
14     was broad enough to cover liability under the Washington suit, and thus presumably other
15     suits with materially different facts than those alleged here, the Court found the original
16     Settlement Agreement too broad. See Hesse, 598 F.3d at 590 (explaining the identical
17     factual predicate test); cf. Reyn’s Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d 741, 749
18     (9th Cir. 2006) (affirming dismissal of a class action against credit card companies
19     predicated on the same price-fixing predicate and injury as claims settled in an earlier
20     class action, even though the subsequent suit “posit[ed] a different theory of anti-
21     competitive conduct”); Class Plaintiffs, 955 F.2d at 1286–91 (affirming approval of a
22     settlement relating to certain bond defaults that released claims by an identical class of
23     plaintiffs in a pending case that related to the same bond defaults).
24           The Court thus concluded that the breadth of the instant waiver was an “obvious
25     deficiency” and required the Parties to meet to find a mutually agreeable, narrower
26     ///
27
                                                     22
28                                                                                     16-cv-370-GPC-LL
     Case 3:16-cv-00370-GPC-LL Document 142 Filed 03/31/21 PageID.2375 Page 23 of 39




 1     provision. Christensen v. Hillyard, Inc., Case No. 13–cv–04389 NC, 2014 WL 3749523,
 2     at *3 (N.D. Cal. July 30, 2014).
 3           Following the First Final Settlement Order, the parties reached an agreement to
 4     modify the scope of the release and the objectors would withdraw their objections. (See
 5     Further Status Conference Report 1–2, ECF No. 113 (presenting proposed revision and
 6     redline).) The parties struck the phrases “all manner of action,” “known or unknown,”
 7     and “which they have or may have.” Further, the provision releasing Defendant’s alleged
 8     deceptive practices is now revised so that it guides the readers to claims arising out of
 9     “consumer protection statutes or false advertising statutes,” rather than just the practice of
10     “advertisement” writ-large. As a final assurance measure, the parties added an entirely
11     new paragraph to make sure that the lawsuit over CEMA is not part of the modified
12     Settlement Agreement’s release. Indeed, Objector Gabertan, the party that initially
13     contested the Settlement Agreement, expressed his satisfaction over the modified scope
14     of release. (See Further Status Conference Report 3, ECF No. 113 (“If the Court
15     approves this language, Objector Charlie Gabertan withdraws his Objection and confirms
16     that he will not appeal the Court’s Final Approval Order.”).)
17           But afterwards, Plaintiffs informed the Court that under Section 4.2 of the
18     Settlement Agreement, they were entitled to back out of the Settlement. According to
19     Plaintiffs, the Settlement Agreement is null and void because the Court conditioned its
20     approval of the settlement on issues that not all parties have agreed on; to the extent that
21     an agreement was reached, it was not in writing and signed by the parties, therefore
22     inapposite. (See Pls.’ Suppl. Br. 1–4, ECF No. 135.)
23           The email exchanges indicated the following. On November 18, 2020 at 1:38 PM,
24     Defendant’s counsel sent an email to Plaintiffs’ counsel, which provided the full text of
25     the proposed modification to the section of the Settlement Agreement discussing release,
26     with redline changes flagging the modified language. (Reply Decl. Paul Karl Lukacs Ex.
27
                                                     23
28                                                                                    16-cv-370-GPC-LL
     Case 3:16-cv-00370-GPC-LL Document 142 Filed 03/31/21 PageID.2376 Page 24 of 39




 1     A, ECF No. 137; Def.’s Reply Exs. A, B, ECF Nos. 138-2, 138-3.) At 2:39 PM,
 2     Plaintiffs’ counsel replied, in which the email stated, “Yes - good.” The reply email ends
 3     with: “Thanks, Todd.” (Def.’s Reply Ex. A, ECF No. 138-2.)
 4           About an hour later, at 3:35 PM, Defendant’s counsel sent an email to Objector
 5     Gabertan’s counsel, with Plaintiffs’ counsel cc’d. The email stated: “TCP and Plaintiffs
 6     will agree to your proposed additional language for the release clause. . . . Please confirm
 7     that this satisfies your clients’ objection. Please also confirm that, if this language is
 8     approved by the Court, your client will not appeal the Court’s Final Approval Order.”
 9     (Def.’s Reply Ex. B, ECF No. 138-3.)
10           “Plaintiffs initially agreed to proceed with the proposed modification to the scope
11     of release.” (Pls.’ Status Conference Report 4, ECF No. 116.) It is true that under the
12     terms in the Settlement Agreement, all modifications must be “in writing signed by the
13     Parties or their counsel.” (SA § 5.12, ECF No. 60-2.) However, the email exchange
14     records presented by Defendant and Objector Gabertan (in which Plaintiffs confirmed
15     their veracity), in addition to Plaintiffs’ prior representations to the Court, demonstrate
16     that such “writing signed” existed or that Plaintiffs waived the requirements expressed in
17     Section 5.12.
18           Specifically, the email response by Plaintiffs’ counsel—which expressed “Yes -
19     good” to the modification and includes the signature line “Thanks, Todd,” (Def.’s Reply
20     Ex. A, ECF No. 138-2)—satisfies Section 5.12’s requirement that the amendment be in
21     “writing signed by the Parties or their counsel.” Plaintiffs have not provided case law for
22     the Court to think otherwise. “A record or signature may not be denied legal effect or
23     enforceability solely because it is in electronic form.” Ruiz v. Moss Bros. Auto Grp., 232
24     Cal. App. 4th 836, 843 (2014) (quoting Cal. Civ. Code § 1633.7(a)). In fact, courts have
25     consistently interpreted California law to determine that emails may qualify as signed
26     writing. See, e.g., Lamle v. Mattel, Inc., 394 F.3d 1355, 1362 (Fed. Cir. 2005) (citing
27
                                                     24
28                                                                                     16-cv-370-GPC-LL
     Case 3:16-cv-00370-GPC-LL Document 142 Filed 03/31/21 PageID.2377 Page 25 of 39




 1     California Supreme Court precedent on typed names at the end of telegrams); Piveg, Inc.
 2     v. Gen. Star Indem. Co., 193 F. Supp. 3d 1138, 1146 (S.D. Cal. 2016) (“Further, ‘under
 3     California law, several [emails] may collectively constitute a memorandum that satisfies
 4     the statute of frauds.’” (alteration in original) (citations omitted)), aff’d, 710 F. App’x 776
 5     (9th Cir. 2018).
 6           Even if the email exchanges at-issue do not constitute a signed writing, Plaintiffs’
 7     counsel waived this condition by and through his conduct. “[P]arties may, by their
 8     conduct, waive [a no oral modification] provision where evidence shows that was their
 9     intent.” Wind Dancer Prod. Grp. v. Walt Disney Pictures, 10 Cal. App. 5th 56, 78 (2017)
10     (second alteration in original) (quotations omitted) (citing Biren v. Equality Emergency
11     Medical Group, Inc., 102 Cal. App. 4th 125, 141 (2002)). “The waiver may be either
12     express, based on the words of the waiving party, or implied, based on conduct indicating
13     an intent to relinquish the right.” Id.
14           Here, the following shows it was the intent of Plaintiffs’ counsel to waive the
15     requirements in Section 5.12. First, after Plaintiffs’ counsel’s “Yes - good” email,
16     Defendant’s counsel submitted the modified version of the Settlement Agreement to
17     Objector Gabertan’s counsel, and the email stated: “TCP [Defendant] and Plaintiffs will
18     agree to your proposed additional language for the release clause.” (Def.’s Reply Ex. B,
19     ECF No. 138-3.) In the email, Plaintiffs’ counsel was cc’d, and he did not object nor
20     insist the new draft be memorialized in signed writing. (See id.) Second, when Objector
21     Gabertan thereafter filed his Further Status Conference Report prior to the second status
22     hearing, informing that the parties have agreed to the modified release, (see ECF No. 113
23     at 2,) again Plaintiffs did not file any objection or opposition. Third and finally, the
24     Court directly inquired Plaintiffs’ counsel at the November 20, 2020 hearing, in which
25     the Court commented, “the parties have successfully negotiated a, I guess, modification
26     in the settlement agreement which carves out the claims that are pending in the federal
27
                                                     25
28                                                                                     16-cv-370-GPC-LL
     Case 3:16-cv-00370-GPC-LL Document 142 Filed 03/31/21 PageID.2378 Page 26 of 39




 1     district court in the state of Washington.” Plaintiffs’ counsel responded: “I think Your
 2     Honor has accurately described the procedural posture.” (Tr. Case Management
 3     Conference 3–4, ECF No. 136.)
 4           Either by existence of an actual signed writing or waiver of the requirement, the
 5     modifications to the release are enforceable as having been agreed upon in compliance
 6     with the terms of the Settlement Agreement which means that Section 4.2’s conditions
 7     for nullifying the agreement were not triggered. Plaintiffs presented case law on how the
 8     text of settlement agreements bind the Court. Officers for Just. v. Civ. Serv. Comm’n of
 9     City & Cnty. of San Francisco, 688 F.2d 615, 630 (9th Cir. 1982) (“Neither the district
10     court nor this court is empowered to rewrite the settlement agreed upon by the parties.”).
11     Plaintiffs are masters of their own case, 5 and as masters they agreed to the modification
12     of the settlement agreement.
13           Having determined that Plaintiffs may not unilaterally void the Settlement
14     Agreement because the conditions justifying so have not been met, the Court now finds
15     that the scope of release is appropriate. The Court APPROVES the modified Settlement
16     Agreement.
17                        e.     Awards to Named Plaintiffs
18           Also, there is no indication that the awards to the Named Plaintiffs here are the
19     result of collusion or special treatment contrary to the Class’s interest. Awards to Named
20     Plaintiffs are “fairly typical” in class action settlements. Rodriguez v. W. Publ’g Corp.,
21     563 F.3d 948, 958 (9th Cir. 2009). They properly compensate Named Plaintiffs for the
22     additional duties required of them to bring forward the litigation and execute a settlement.
23
24
25     5
        While Plaintiffs cited to Emrich v. Touche Ross & Co., 846 F.2d 1190, 1196 (9th Cir.
26     1988) for their position, it is not convincing since Emrich is discussing the plaintiff’s
       prerogative in the context of removal jurisdiction.
27
                                                    26
28                                                                                   16-cv-370-GPC-LL
     Case 3:16-cv-00370-GPC-LL Document 142 Filed 03/31/21 PageID.2379 Page 27 of 39




 1     Id. at 958–59. Here, the awards are reasonable. Cf. In re M.L. Stern Overtime Litig., No.
 2     07-CV-0118-BTM, 2009 WL 995864, at *1 (S.D. Cal. Apr. 13, 2009) (granting
 3     preliminary approval of an agreement allotting $15,000 in fees for each Named Plaintiff
 4     from a fund of $945,960). After all, the Named Plaintiffs have served in their role since
 5     2016 and have made themselves available to confer with Class Counsel and for
 6     discovery, as needed. (2019 Carpenter Decl. ¶ 16, ECF No. 60-2.)
 7                                              *      *      *
 8           Consequently, the Court finds that the modified Settlement Agreement does not
 9     reveal collusion. While the First Final Settlement Order initially expressed concerns for
10     the scope of release being overly broad, these concerns have been addressed by the
11     parties’ agreed-upon modification, which the Court approves.
12           C.     Notice to Class
13           Rule 23(c)(2) requires the “best notice practicable under the circumstances” and
14     permits notice to be served by “United States mail, electronic means, or other appropriate
15     means.” The Notice Plan must clearly and concisely state in plain, easily understood
16     language:
17           (i) the nature of the action; (ii) the definition of the class certified; (iii) the
18           class claims, issues, or defenses; (iv) that a class member may enter an
             appearance through an attorney if the member so desires; (v) that the court
19           will exclude from the class any member who requests exclusion; (vi) the
20           time and manner for requesting exclusion; and (vii) the binding effect of a
             class judgment on members under Rule 23(c)(3).
21
22     Rinky Dink Inc v. Elec. Merch. Sys. Inc., No. C13-1347-JCC, 2015 WL 11234156, at *7
23     (W.D. Wash. Dec. 11, 2015) (quotations omitted); Roes, 1-2 v. SFBSC Mgmt., LLC, 944
24     F.3d 1035, 1048 (9th Cir. 2019). The Ninth Circuit has found that a Notice Plan is
25     satisfactory if it “alert[s] those with adverse viewpoints to investigate and to come
26     ///
27
                                                      27
28                                                                                        16-cv-370-GPC-LL
     Case 3:16-cv-00370-GPC-LL Document 142 Filed 03/31/21 PageID.2380 Page 28 of 39




 1     forward and be heard.” In re Online DVD-Rental Antitrust Litig., 779 F.3d 934, 946 (9th
 2     Cir. 2015).
 3           In the Order granting preliminary approval of the settlement, the Court approved a
 4     tri-part notice structure, hereafter referred to as the Notice Plan. (ECF No. 69 at 25–26.)
 5     The notice structure was implemented as detailed above and spelled out in the declaration
 6     of a KCC employee, Mr. Jay Geraci. (See Geraci Decl., ECF No. 91-4.) As TCP makes
 7     clear, both the process and the contents of the notice plan are adequate. (Def.’s Statement
 8     Non-Opposition 14, ECF No. 88.) Lastly, none of the Objectors contest notice, though
 9     Plaintiffs briefed the issue. (Mem. 19, ECF No. 91-1.)
10           The Court finds that the Notice Plan used in this case satisfied the requirements of
11     Rule 23. Courts assessing voucher-based settlements in class actions that deliver notice
12     “primarily through email” have found similar notice programs to comply with Rule 23.
13     See, e.g., Keirsey v. eBay, Inc., No. 12-CV-01200-JST, 2014 WL 644697, at *1 (N.D.
14     Cal. Feb. 14, 2014) (finding that a program delivering notice supported by a “class
15     website” was the “best notice practicable under the circumstances”); In re Equifax Inc.
16     Customer Data Sec. Breach Litig., No. 1:17-MD-2800-TWT, 2020 WL 256132, at *4
17     (N.D. Ga. Jan. 13, 2020) (approving a comparable notice plan—i.e., one that includes a
18     settlement website, online advertising, e-mails, and contact information for the Claims
19     Administrator—which adds only a “full-page ad in USA Today”).
20           The notices and Settlement Website contained all of the information necessary to
21     adequately inform interested Class Members how to engage with the Settlement,
22     including: (1) information on the meaning and nature of the Class; (2) the basic terms and
23     provisions of the proposed settlement; (3) the costs and fees to be paid out of the
24     Settlement Fund; (4) the procedures and deadlines for submitting Claim Forms,
25     objections, and/or requests for exclusion; and (5) the date, time and place of the fairness
26     ///
27
                                                    28
28                                                                                   16-cv-370-GPC-LL
     Case 3:16-cv-00370-GPC-LL Document 142 Filed 03/31/21 PageID.2381 Page 29 of 39




 1     hearing. (See SA Exs. B to E (Full Notice, E-Mail Notice, Online Media Notice, and
 2     Claim Form), ECF No. 60-2.)
 3           As part of the modified Settlement Agreement, TCP has agreed to re-notice the
 4     class and notify class members that the release has been altered so as to carve out the
 5     Washington class action litigation from the terms of the Settlement Agreement. Given
 6     that the modifications inure to the benefit of class members in the State of Washington,
 7     there is a question whether notice regarding the release is required. See, e.g., Shaffer v.
 8     Cont’l Cas. Co., 362 F. App’x 627, 631 (9th Cir. 2010) (“Although changes were made
 9     to the release after potential class members received the notice, the changes did not
10     render the notice inadequate because they narrowed the scope of the release.”). However,
11     out of an abundance of caution, the Court will direct the Defendant to arrange for
12     supplemental notice as directed below.
13           As such, the Court concludes that the Notice Plan implemented provided the best
14     possible notice under the circumstances of the original settlement and the modifications
15     to the release.
16           D.     Attorney’s Fees
17           Objector Anna St. John asserted that the Court cannot award Plaintiffs’ counsel
18     fees in the amount of $1,080,000 until the vouchers have been redeemed because the
19     vouchers are coupons within the meaning of CAFA. (Formal Obj., ECF No. 75.) She
20     cited three cases in support of this position: Hadley v. Kellogg Sales Company, No. 16-
21     CV-04955-LHK, 2020 WL 836673, at *9 (N.D. Cal. Feb. 20, 2020); McKnight v. Uber
22     Technologies, Inc., No. 14-cv-05615-JST, 2019 WL 3804676, at *3 (N.D. Cal. Aug. 13,
23     2019); Rougvie v. Ascena Retail Group, Inc., No. 15-724, 2016 WL 4111320, at *27
24     (E.D. Pa. July 29, 2016).
25           Plaintiffs responded that the option to select between a voucher and coupon does
26     not make CAFA applicable, (Pls.’ Opp’n 5, ECF No. 87,) and cited two district court
27
                                                    29
28                                                                                    16-cv-370-GPC-LL
     Case 3:16-cv-00370-GPC-LL Document 142 Filed 03/31/21 PageID.2382 Page 30 of 39




 1     opinions for that proposition. See Foos v. Ann, Inc., No. 11-CV-2794-L, 2013 WL
 2     5352969, at *3 (S.D. Cal. Sept. 24, 2013) (option of receiving a coupon instead of
 3     obtaining a voucher does not require the class action to be deemed a coupon settlement as
 4     described in 28 U.S.C. § 1712”); Seebrook v. Children’s Place Retail Stores, Inc., No. C
 5     11–837 CW, 2013 WL 6326487, at *1-2 (N.D. Cal. Dec. 4, 2013).
 6           On January 28, 2020, the Court granted Plaintiffs’ Unopposed Motion for
 7     Preliminary Approval of the Settlement Agreement, (ECF No. 60-1.) In the Order, the
 8     Court found that the 25% vouchers offered as an option were coupons within the meaning
 9     of In re Online DVD. (ECF No. 69 at 15.) However, relying on Foos v. Ann, Inc., No.
10     11-CV-2794-L, 2013 WL 5352969, at *3 (S.D. Cal. Sept. 24, 2013), the Court concluded
11     that this finding did not require a finding that the settlement was a coupon settlement
12     under CAFA. (Id. (“Although the class members here have the option of receiving a
13     coupon instead of obtaining a voucher, the Court has not found any case law to suggest
14     that such an option requires the class action to be deemed a coupon settlement as
15     described in 28 U.S.C. § 1712.”)) Ultimately, the Court held that the Settlement
16     Agreement did not call for a distribution of coupons within the meaning of the Class
17     Action Fairness Act of 2005, 28 U.S.C. § 1711 et seq. See generally In re Online DVD,
18     779 F.3d 934 (9th Cir. 2015).
19           Given that the motion for preliminary approval was made without objection by
20     TCP under the terms of the clear sailing provision, the deficiencies in the proposed
21     settlement were not subjected to the adversarial process that would normally inform the
22     Court. As to the $6 credit voucher, with the benefit of the challenges raised by the
23     objectors, the Court finds that the restrictions on the use of the voucher raise the real
24     possibility that a large number of vouchers will go unused and that an attorney’s fee
25     award based upon the face value of the vouchers will create a windfall for the Plaintiffs’
26     attorneys compared to the actual benefits received by the class members. Accordingly,
27
                                                     30
28                                                                                    16-cv-370-GPC-LL
     Case 3:16-cv-00370-GPC-LL Document 142 Filed 03/31/21 PageID.2383 Page 31 of 39




 1     the Court DENIES without prejudice Plaintiffs’ Motion for Attorney’s Fees and instead
 2     bifurcates the issue.
 3                  1.     The Settlement as a Coupon Settlement
 4           Objector St. John asserts that CAFA applies to this settlement because the class
 5     members must choose between two benefits, the $6 voucher or the 25% voucher, and the
 6     Court has determined that the latter voucher is a coupon. (Formal Obj., ECF No. 75.)
 7     She contends that the instant vouchers present a significant risk that the vast majority of
 8     the 800,000 vouchers will expire unused after the 6-month period redemption period and
 9     thus less than 5% of the actual benefit to the Class will be realized while a much higher
10     amount will be paid directly to counsel. (Id. at 1.) Plaintiffs, in contrast, maintain that
11     the $6 vouchers option is an alternative to cash and is not a coupon settlement. (Mem.
12     Att’y’s Fees 2, ECF No. 73-1.)
13           Congress passed CAFA “primarily to curb perceived abuses of the class action
14     device.” In re HP Inkjet Printer Litig., 716 F.3d 1173, 1177 (9th Cir. 2013) (quoting
15     Tanoh v. Dow Chem. Co., 561 F.3d 945, 952 (9th Cir. 2009)). “One such perceived
16     abuse is the coupon settlement, where defendants pay aggrieved class members in
17     coupons or vouchers but pay class counsel in cash.” Id. (citation omitted). Coupon
18     settlements present the risk that Class Counsel may “negotiate settlements under which
19     class members receive nothing but essentially valueless coupons, while the class counsel
20     receive substantial attorney’s fees.” Id. (quoting S. Rep. 109-14, at 29–30 (2005)). As a
21     result, the unidentified Class Members may be “shortchanged.” See Redman v.
22     RadioShack Corp., 768 F.3d 622, 636-37 (7th Cir. 2014).
23           To mitigate the risk of unfair coupon settlements, CAFA awards attorney’s fees
24     “on the value to class members of the coupons that are redeemed,” 28 U.S.C. § 1712(a),
25     instead of “the amount of time class counsel reasonably expended working on the action”
26     per the “lodestar” method. See In re HP Inkjet, 716 F.3d at 1183. Thus, delineating
27
                                                     31
28                                                                                    16-cv-370-GPC-LL
     Case 3:16-cv-00370-GPC-LL Document 142 Filed 03/31/21 PageID.2384 Page 32 of 39




 1     settlements that award cash or cash-equivalent certificates from those awarding coupons
 2     affects the calculation of attorneys’ fees and bears upon the fairness of the settlement.
 3     Seegert v. Lamps Plus, Inc., 377 F. Supp. 3d 1127, 1130 (S.D. Cal. 2018) (quoting In re
 4     HP Inkjet, 716 F.3d at 1182–86).
 5            Congress did not define the term “coupon” when promulgating CAFA. In re
 6     Online DVD, 779 F.3d at 950. However, the Ninth Circuit has since fashioned a three-
 7     part test to identify coupons: “(1) whether Class Members have to ‘hand over more of
 8     their own money before they can take advantage of’ a credit, (2) whether the credit is
 9     valid only ‘for select products or services,’ and (3) how much flexibility the credit
10     provides, including whether it expires or is freely transferrable.” In re Easysaver
11     Rewards Litig., 906 F.3d 747, 755 (9th Cir. 2018) (citing In re Online DVD, 779 F.3d at
12     951), cert. denied sub nom. Perryman v. Romero, 139 S. Ct. 2744 (2019). Applying
13     these factors in In re Online DVD, the Ninth Circuit found that a $12 gift card to Walmart
14     was not a coupon because the “class member need not spend any of his or her own
15     money” to make another Walmart purchase. In re Online DVD, 779 F.3d at 951. Such
16     gift cards, moreover, were transferable, did not expire, and could be used to purchase
17     “one of many different types of products” sold for $12 or less. Id. at 951–52. In
18     addition, consumers could opt to receive $12 in cash instead of a $12 gift card. Id. at
19     941.
20                         a.    The 25% Off Coupon
21            In its Order preliminarily approving the class settlement, the Court relied on Foos
22     and concluded that the option to utilize the voucher as a coupon did not transform the
23     settlement into a coupon settlement. (ECF No. 69 at 15 n. 4.) While the coupon option
24     would not render the entire settlement a coupon settlement, the Court does find that, at
25     minimum, 28 U.S.C. § 1712 applies to that portion of the vouchers that are used as 25%
26     off coupons. That is because CAFA requires district courts to consider the value of only
27
                                                    32
28                                                                                   16-cv-370-GPC-LL
     Case 3:16-cv-00370-GPC-LL Document 142 Filed 03/31/21 PageID.2385 Page 33 of 39




 1     those coupons “that were actually redeemed” when calculating the relief awarded to a
 2     class. In re Online DVD, 779 F.3d at 950; see also 28 U.S.C. § 1712(a). The Court will
 3     be unable to determine what the value of the “actually redeemed coupons” will be until
 4     the expiration date for the 25% off coupons is reached.
 5           This conclusion corresponds to the view that “[s]ettlements partially based on
 6     coupons are reviewed under the Act requiring we apply a lodestar with multiplier to the
 7     non-coupon recovery and a percentage of the common fund paid based on the value of
 8     the redeemed coupons.” Rougvie v. Ascena Retail Grp., Inc., No. CV 15-724, 2016 WL
 9     4111320, at *25 (E.D. Pa. July 29, 2016). Doing so ensures that class counsel benefit
10     only from coupons that provide actual relief to the class, lessening the incentive to seek
11     an award of coupons that class members have little interest in using—either because they
12     might not want to conduct more business with defendants, or because the coupons are too
13     small to make it worth their while. In re Easysaver Rewards Litig., 906 F.3d at 755.
14                        b.     The $6 Voucher
15           Next, the Court applies the In re Online DVD test to determine whether CAFA
16     applies to the $6 voucher option. First, Plaintiffs do not need to “hand over more of their
17     own money before they can take advantage of” the vouchers. In re Easysaver, 906 F.3d
18     at 757 (quotations omitted). Plaintiffs presented compelling evidence that the purchasing
19     power of a $6 voucher at TCP is significant. Of the 1,024 items available for purchase
20     online in October 2019, 435 were listed for sale under $6.00 (i.e., 42%). (2020 Carpenter
21     Decl. ¶ 4, ECF No. 66.) The median price point of those items was only $4.20. (Id., ¶ 5.)
22     Also, about 760 items were listed for sale under $10.00 (i.e., about 75%). (Id., ¶ 4.)
23     These figures, moreover, likely represent above-average prices for TPC’s retail inventory
24     as winter seasonal items tend to be “slightly more expensive.” (Id.).
25           Defendant likewise asserts that, as of December 18, 2019, TCP had “several
26     hundred thousand items, totaling more than 20 million units, available in its stores and
27
                                                    33
28                                                                                   16-cv-370-GPC-LL
     Case 3:16-cv-00370-GPC-LL Document 142 Filed 03/31/21 PageID.2386 Page 34 of 39




 1     online for less than $6. These items include tops, bottoms, sleepwear, shoes, bags,
 2     jewelry, and other accessories in baby, toddle, girls and boys.” (Jain Decl. ¶ 3, ECF No.
 3     68.) Thus, as to the first prong of the test, the instant facts differ from those present in
 4     coupon settlements. See, e.g., In re Easysaver., 906 F.3d at 757 (“Defendants only claim
 5     to sell ‘15–25 products’ for under $20. And that meager list does not even account for
 6     shipping charges.”); Seegert, 377 F. Supp. 3d at 1132 (“Of the 62,000 products, only
 7     about 5,800 of them are under $ 18” voucher limit); Linneman v. Vita-Mix Corp., 394 F.
 8     Supp. 3d 771, 780 (S.D. Ohio 2019) (“It is undisputed that Class Members will have to
 9     spend money . . . as Vita-Mix containers and blenders . . . exceed the $70 Gift Card” with
10     prices starting at “$144.95”). The Court finds that this factor weighs in favor of a finding
11     that the $6 vouchers are not coupons.
12           Second, the Court must consider whether the vouchers are valid only “for select
13     products or services” or “the vouchers are applicable to a wide variety of products.” In re
14     Online DVD, 779 F.3d at 951. Here, TCP operates 961 stores in the United States,
15     Canada, and Puerto Rico” and an “online store at www.childrendsplace.com.” Compare
16     In re Easysaver, 906 F.3d at 757, with (Jain Decl. ¶¶ 2–3, ECF No. 68 at 2,) and (2019
17     Carpenter Decl. Ex. 2 (Tregillis Report) at 3 n.4, ECF No. 60-2.) Plaintiffs argue that the
18     second Online DVD factor (diversity and necessity of products) also supports a no-
19     coupon finding because TCP is a sufficiently large retailer and TCP’s products are
20     required for everyday life. (Pls.’ Opp’n 10–16, ECF No. 87.) Further, in contrast to the
21     minimal “inventory” available at the flower and chocolate store operated by defendant in
22     In re Easysaver, TCP is a sufficiently large retailer—even if not a “giant” one like
23     Walmart—to avoid restricting a consumer to a “meager list” of goods for purchase. In re
24     Easysaver, 906 F.3d at 757.
25           Objector St. John argues that the second Online DVD factor supports a finding that
26     the vouchers are coupons. (Formal Obj. 9–11, ECF No. 75.) TCP is limited to “baby,
27
                                                      34
28                                                                                     16-cv-370-GPC-LL
     Case 3:16-cv-00370-GPC-LL Document 142 Filed 03/31/21 PageID.2387 Page 35 of 39




 1     toddler, girls, and boys” clothing and thus is more like other retailers that are too small or
 2     niche to be analogized to Walmart, such as Lamps Plus which sells “light bulbs, track
 3     lights, and deck lights,” Seegert, 377 F. Supp. 3d at 1127; Art.com which sells “fine art,
 4     posters and other home décor products,” Knapp v. Art.com, 283 F. Supp. 3d 823 (N.D.
 5     Cal. 2017); Cole Haan which sells luxury men’s clothing, Davis v. Cole Haan, Inc., No.
 6     11-cv-01826-JSW, 2015 WL 7015328, at *4 (N.D. Cal. Nov. 12, 2015); and Lumber
 7     Liquidators which offers flooring and items such as table and tile saws, thermostats,
 8     countertops, staircase materials, tools, butcher blocks, cleaning supplies and thermostats.
 9     In re Lumber Liquidators Chinese-Manufactured Flooring Prod. Mktg., Sales Practices
10     & Prods. Liab. Litig., 952 F.3d 471, 490 (4th Cir. 2020).
11           The Court notes that TCP offers products that its purchasers are likely to consider
12     necessary—children’s clothing. Cf. Knapp, 283 F. Supp. 3d at 837. While TCP’s
13     inventory is not as great as Walmart, it is more substantial than niche stores that sell
14     merchandise such as art supplies or lamps. The end result is the selection of products that
15     the $6 vouchers may be applied to is not as strong as in In re Online DVD and will
16     impact the rate that the vouchers will be redeemed. Consequently, this factor weighs
17     slightly in favor of finding that the $6 vouchers are coupons.
18           Third, the vouchers are subject to limitations which limit their flexibility. On one
19     hand, the vouchers are “transferrable,” “stackable with each other,” (SA § 1.32, ECF No.
20     60-2), and have no “blackout periods” and are applicable to “items that are on sale or
21     otherwise discounted.” (Id.) On the other hand, they expire in “6 months” and are not
22     “redeemable for cash.” (Id.); see In re Easysaver, 906 F.3d at 757–58 (relying in part the
23     lack of redeemability to find the credits were coupons); Seegert, 377 F. Supp. 3d at 1132
24     (same). In addition, the vouchers cannot be used in conjunction “with any other coupon
25     or promotional offer,” (SA § 1.32, ECF No. 60-2.)
26     ///
27
                                                     35
28                                                                                    16-cv-370-GPC-LL
     Case 3:16-cv-00370-GPC-LL Document 142 Filed 03/31/21 PageID.2388 Page 36 of 39




 1           Plaintiffs’ argument that a six-month window is appropriate “where Class
 2     Members are purchasing products for growing children” does not fully assuage the
 3     Court’s concerns, (Suppl. Br. 5, ECF No. 67,) as “redemption periods usually are longer”
 4     than six months. Redman, 768 F.3d at 630 (Posner, J.). At a minimum, courts have
 5     differed as to whether six months is appropriate. Compare Chaikin v. Lululemon USA
 6     Inc., No. 3:12-CV-02481-GPC, 2014 WL 1245461, at *3 (S.D. Cal. Mar. 17, 2014)
 7     (approving a class action settlement offering vouchers that expire within six months), and
 8     Foos, 2013 WL 5352969, at *3 (same), with In re HP Inkjet, 716 F.3d at 1176 (noting
 9     that Defendants’ “e-credits” were “coupons” in part because they “expire six months after
10     issuance”), and Cole Haan, Inc., 2013 WL 5718452, at *3 (finding that a class action
11     settlement was a coupon settlement, in part, because of “significant limitations” including
12     that “the vouchers expire after six months”).
13           Flexibility in the redeeming of vouchers is an important factor in determining
14     whether a voucher acts as a coupon because greater limitations increase the likelihood
15     that the vouchers will not be used and will not benefit the class members. See In re
16     Easysaver, 906 F.3d at 755. Here, the identified limitations on the use of the vouchers
17     create a significant risk that a large number of vouchers will not be redeemed and will not
18     benefit the class which would then allow class counsel to disproportionally benefit from
19     an attorney’s fee award based upon the face value of the vouchers and not the value
20     realized by the class.
21           In summary, while a Class Member may use the vouchers without spending more
22     of their own money, the vouchers apply to a much smaller universe of products compared
23     to a general merchandise big-box store such as Walmart, and the identified restrictions
24     reduce the flexibility of the vouchers as to require that the $6 vouchers be treated as
25     coupons within the meaning of CAFA. In re Online DVD, 779 F.3d at 951. 28 U.S.C. §
26     1712 provides in pertinent part that “[i]f a proposed settlement in a class action provides
27
                                                    36
28                                                                                   16-cv-370-GPC-LL
     Case 3:16-cv-00370-GPC-LL Document 142 Filed 03/31/21 PageID.2389 Page 37 of 39




 1     for a recovery of coupons to a class member, the portion of any attorney’s fee award to
 2     class counsel that is attributable to the award of the coupons shall be based on the value
 3     to class members of the coupons that are redeemed.” Given the Court’s finding, final
 4     approval and an award of attorney fees must be delayed until the true amount of recovery
 5     is determined for the $6 vouchers and 25% off coupons.
 6                  2.     Bifurcation
 7           The Court instead may “bifurcate” the issue of attorney’s fees so that the Court
 8     will determine the appropriate fee award in the future once the modified Settlement
 9     Agreement is executed and the class recovery amount has been determined. See
10     Chambers v. Whirlpool Corp., 980 F.3d 645, 661–62 (9th Cir. 2020) (discussing how the
11     court should “consider the coupon portion of the settlement” separately). The parties
12     have agreed to this method and the Court will proceed accordingly. (See Def.’s Mem. 3–
13     4, ECF No. 132; Obj. Gabertan’s Mem. 1, ECF No. 133; Pls.’ Suppl. Br. 2, ECF No. 135;
14     see also Tr. Case Management Conference 8–9, ECF No. 136.)
15           Accordingly, the Court DENIES without prejudice Plaintiffs’ Motion for
16     Attorney’s Fees. The underlying Motion is not something the Court may grant,
17     regardless of the Court approving a modified settlement, because the Court may award
18     attorney’s fees only after the class settlement’s value is determined. Here, it hinges on
19     “the true amount” that the settlement class recovers from the $6 vouchers and the 25%
20     off coupons. (See 1st Final Settlement Order 22–29, ECF No. 105.) Once the recovery
21     amount is determined, Plaintiffs may file a new attorney’s fees motion.
22           E.     Scheduling Orders
23           Having approved the modified Settlement Agreement, the Court also clarifies its
24     instruction to the parties on follow-up actions to take. First, Defendant shall file the
25     modified Settlement Agreement by April 2, 2021. Second, by April 7, 2021, Defendant
26     shall provide a copy of its proposed class notice to Plaintiffs’ counsel. If Plaintiffs and
27
                                                     37
28                                                                                    16-cv-370-GPC-LL
     Case 3:16-cv-00370-GPC-LL Document 142 Filed 03/31/21 PageID.2390 Page 38 of 39




 1     Defendant agree on the class notice’s contents, they shall jointly file the proposed notice
 2     for the Court’s approval by April 14, 2021. Should any disagreements occur over the
 3     contents of the class notice, Defendant may file a motion for class notice by April 16,
 4     2021, in which Plaintiffs may file an opposition by April 19, 2021 and Defendant may
 5     file a reply by April 21, 2021. And should such motion be filed, a telephonic hearing will
 6     be scheduled for April 23, 2021 at 1:30 PM.
 7           Finally, the Court reaffirms that a telephonic status conference is set for November
 8     5, 2021 at 1:30 PM. Parties shall file a joint status report a week before.
 9 IV.       CONCLUSION
10           For the foregoing reasons, the Court APPROVES the modified class action
11     settlement agreement and DENIES without prejudice Plaintiffs’ Motion for Attorney’s
12     Fees, ECF No. 73, with the attorney’s fees to be determined later.
13           The Court further ORDERS the following:
14           (1)    Defendant shall file the modified Settlement Agreement by April 2, 2021.
15           (2)    Defendant shall provide a copy of the proposed class notice to Plaintiffs’
16                  counsel by April 7, 2021, and if Plaintiffs and Defendant agree, they shall
17                  file the proposed notice for the Court’s approval by April 14, 2021.
18           (3)    If Plaintiffs and Defendant disagree on the contents of the proposed class
19                  notice, Defendant may file a motion on the issue by April 16, 2021, in which
20                  Plaintiffs may file an opposition by April 19, 2021, Defendant may file a
21                  reply by April 21, 2021, and a telephonic hearing will be scheduled for April
22                  23, 2021 at 1:30 PM.
23           (4)    A status conference is scheduled for November 5, 2021 at 1:30 PM. Parties
24     ///
25
26
27
                                                    38
28                                                                                   16-cv-370-GPC-LL
     Case 3:16-cv-00370-GPC-LL Document 142 Filed 03/31/21 PageID.2391 Page 39 of 39




 1     shall file a joint status report a week before.
 2           IT IS SO ORDERED.
 3
 4     Dated: March 31, 2021
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                         39
28                                                                        16-cv-370-GPC-LL
